COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION


Cause Number:             01-19-00284-CV
Trial Court Cause
Number:                   84584-CV
Style:                    Ramesh Raj
                          v. Four Star Business, Inc.
Date motion filed*:       May 13, 2020
Type of motion:           Motion for Rehearing
Party filing motion:      Appellant
Document to be filed:     N/A

Is appeal accelerated?    YES          NO

Ordered that motion is:

             Granted
             Denied
             Dismissed (e.g., want of jurisdiction, moot)
             Other:


Judge’s signature: /s/ Sarah Beth Landau
                          Acting individually           Acting for the Court

Panel consists of Justice Landau, Justice Hightower, and Justice Countiss.

Date: September 10, 2020